UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6134


RANDALL LEE CONRAD,

                Plaintiff - Appellant,

          v.

FEDERAL BUREAU OF PRISONS; DEPT. OF JUSTICE; R. A. PERDUE,
Warden; MR. CREASY, Counselor; MS. WILSON, Secretary; MRS.
THROPE, Officer,

                Defendants – Appellees,

          and

NUMEROUS   FCI  GILMER   EMPLOYEES,      Officers,   Secretaries,
Counselors, Case Managers, etc.,

                Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:12-cv-00133-GMG-JES)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randall Lee Conrad, Appellant Pro Se. Alan McGonigal, Assistant
United States Attorney, Wheeling, West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Randall Lee Conrad appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed   the   record    and   find    no    reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Conrad v. Federal Bureau of Prisons, No. 3:12-cv-00133-

GMG-JES     (N.D.W.   Va.   Jan.   6,   2014).       We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                        3